Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
The amendment filed with the January 28, 2022 RCE submission has been received and entered. With the entry of the amendment, claims 20-24 are withdrawn, and claims 1-19 and 25-26 are pending for examination.

Election/Restrictions
Applicant’s election of the species of ester in the reply filed on October 26, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or without traverse in the reply filed on October 26, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to a chemical reaction to reduce the second precursor, and thermal/heat reduction  for the first precursor, and further than the thermal reduction can be without providing a chemical reaction (in claim 3).  However, it is unclear from the wording as to whether applicant is intending by chemical reaction to mean reduced by a reducing agent such as hydrazine (noting the description in claim 12 and which is described in the specification), or whether other chemical reactions are included.  If so, when starting from a metal carboxylate the metal carboxylate would be chemically changed to simply the metal to be reduced, so thermal reduction would also appear to have a chemical reaction component, so it is unclear how the thermal reduction can be without providing a chemical reaction.  For the purpose of examination, it is understood that by chemical reaction, a chemical reaction using a reducing agent is understood to claim 25 with “chemically reducing” for the same reasons, since chemically reducing would appear to occur with a thermal reduction if it is not intended to require a reducing agent for chemically reducing. 
Claim 3, “the portion of the first precursor ink” is confusing as to whether applicant intends to mean the applied first precursor ink as “the portion of the first precursor ink” lacks antecedent basis.   For the purpose of examination, it is understood that the applied first precursor ink, but applicant should clarify what is intended, without adding new matter.
Claim 14, it is unclear as amended if the metal merely has to be capable of being used as an electroless plating catalyst or a further electroless plating step is intended. For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  In the amendment of January 28, 2022, this issue was corrected for claim 17, but newly added to claim 14.
The dependent claims do not cure all defects of the claims from which they depend and are therefore rejected.

Claim Rejections - 35 USC § 101
The rejection of claims 25-26 under 35 U.S.C. 101 is withdrawn due to the amendment of May 5, 2021 clarifying the claim language to provide method steps.

Claim Rejections - 35 USC § 102

The rejection of claims 25 and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 2012/0308719) is withdrawn due to the amendment of January 28, 2022, changing the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-2, 4-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/057188 (hereinafter ‘188) in view of EITHER Morita et al (US 2011/0012262) OR Son, II et al (US 2012/0168692).
Claim 1: ‘188 teaches a method for depositing a metal (silver) on a substrate (0144-0145), where the method includes applying a first precursor ink comprising the metal over at least a portion of the substrate (0144-0145, 0169, where the silver ink would contain silver metal in the form of a silver carboxylate, note abstract, page 1 of description translation), and reducing at least a portion of the first precursor ink on the substrate to deposit the metal on the substrate (0144, 0148), where the first precursor ink comprises a silver carboxylate such as  alkyl silver (metal) carboxylate (such as silver acetate or silver butyrate) (note abstract, page 1 of description translation, and 0021, 0024, 0044, 0046, 0049), an amine may be present (such as n-butylamine, etc.) (note abstract, page 1 of description translation, and 0051-0054), and a solvent can be present as a hydrophobic solvent (such as a hydrocarbon such as toluene, or an ester such as dimethyl glutarate  – the Examiner takes Official Notice that toluene and dimethyl glutarate are hydrophobic solvents, as applicant has not traversed this position from the Office Action of November 5, 2020, it is understood to be agreed to) (note 0099, 0108).   
(A) As to the specific composition for the first precursor ink, furthermore, all the listed materials are indicated as usable in the ink and therefore a composition of such an ink would be taught. Note In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).

(B) Furthermore, as to the further use of a second precursor ink to deposit a second metal on the solid layer, ‘188 teaches that the silver layer 12 is formed using the silver ink composition (0169) and further that silver layer 12 can be formed of a plurality of layers that can be the same or different from each other (0171).   If the second layer was to be the same as the first solid layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to repeat the process with new (second) precursor ink composition so as to deposit a further second layer of silver, because this would give a known way as described by ‘188 for the first layer application, to provide a desired layer of the silver.  Note also, for example, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).   A new ink material as a “second” precursor ink” would be applied since the first ink material was applied to form the first solid layer, and this second precursor ink would comprise a second metal (as new metal material from the “second” precursor ink” would be applied since the first metal material was applied to form the first solid layer) over at least a portion of the deposited metal (since building up layer thickness) and reducing at least a portion of the second precursor ink on the portion of the deposited metal of the first solid layer (since repeating the process, the same application and reducing would occur).  It is not required for the second metal to be different in 
(C) Furthermore, as to reducing the second precursor ink on the substrate to deposit the second metal in globular form by chemical reaction, it is described in ‘188 that the silver carboxylate can be decomposed (reduced) to silver by heating (0144), with a described temperature of 60-370 degrees C for 1 minute to 24 hours (0148, and note 0153 as well).  It is described that the resulting silver formed can have a purity of about 99 mass %, but less than 100 mass % (note 0163).   ‘188 further indicates that the ink contains reducing agent (note 0113, 0078-0083, note hydrazine, oxalic acid, aldehydes, formic acid, etc.), and this is understood to have a reducing agent action on the ink (note 0047, lowers decomposition (reducing) temperature), and also understood to have a reducing agent action on the ink, since includes the same material indicated by applicant (note hydrazine, aldehyde, etc.) as having such a reducing agent effect on the 
(C)(1)  Using Morita: Furthermore, Morita also describes a silver forming composition, where the composition can contain silver carboxylate and organic solvent and also a “reducing agent” (0025), where the reducing agent can be amine including those described by ‘188 including butyl amine, and hexyl amine (0045, 0047,  and note ‘188 at 0054).  Morita teaches that the composition (bonding layer) can be heated at 200 to 400 degrees C, for example, with reducing reaction changing the silver carboxylate to silver oxide, and then further reduction to silver (0026-0027, 0030), where it is further described that the reducing includes forming silver particles of average particles size of 100 nm or less, which fuse and bond to each other (0035, 0040), where the temperature can be 200 degrees C or less in the presence of the reducing agent (0037). Morita also notes that reducing agents with aldehydes, carboxylic acids, etc. can be used (0045, 0048), and multiple reducing agents can be used (0013).  The composition can be considered as an ink applied by an ink jet method, for example (0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘188 to provide that the reduction process for the second precursor ink is such as to provide depositing globular form (nanoparticles) of silver when providing the heating to decompose and chemical reaction reduction as suggested by Morita with an expectation of providing a predictably 
(C)(2) Using Son: furthermore, Son describes how silver carboxylate (silver acetate) solutions with organic solvent, when provided with reducing agent (hydrazine) is indicated as forming silver nanoparticles (6 nm in size) when heated at 100 degrees C (note 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘188 to provide that the reduction 
Claim 2:  In ‘188, the hydrophobic solvent can include a hydrocarbon or ester as discussed for claim 1 above.
Claim 4: in ‘188 the alkyl metal carboxylate comprises the metal (silver) (0144, 0046).
Claim 5: in ‘188 the alkyl metal carboxylate can comprise a C1-7 alkyl such as silver acetate or silver butyrate (0046).
Claims 6, 7: in ‘188 the metal/metal of the alkyl metal carboxylate can be silver (0144, 0046).

Claim 9: in ‘188 the amine can also be a primary amine of a C3-6 amine (such as n- butylamine, n-hexylamine (0054) which would be not substituted, and since all forms of saturation described in the claim, would be understood to meet these requirements. 
Claim 10: in ‘188 the primary amine can be cyclic as to the attached group, a cyclic amine (0053-0054).  Morita, when used, also notes using cyclic amines (0047).
Claim 11: In ‘188 the ester such as dimethyl glutarate can be understood to meet the formula claimed where R1 is CH3 (C1-6 alkyl) and R2 is a substituted C1-6 alkyl (0108).
Claim 12: in ‘188 the second precursor ink can also contain hydrazine or aldehyde for example (abstract, page 1 description translation, and 0078-0083) and this is understood to have a reducing agent action on the ink (note 0047, lowers decomposition (reducing) temperature), and also this is understood to have a reducing agent action on the ink since includes the same material indicated by applicant as having such a reducing agent effect on metal carboxylates, and note the discussion for claim 1 above.  Morita, when used, further indicates that reducing agents with aldehydes, carboxylic acids, etc. can also be used (0045, 0048), and multiple reducing agents can be used (claim 13). Son, when used, also notes using hydrazine (0053).
Claim 13: ‘188 in view of EITHER Morita OR Son provides the features of claim 1 as discussed in above.  ‘188 further teaches that the metal (silver) can be deposited in a thickness of 0.01 to 5 microns (10 to 5000 nm) (0170) a thickness overlapping the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘188 in view of EITHER Morita OR Son to optimize the thickness from the range taught, giving a value in the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Since ‘188 indicates that the layer can be split into the plurality of individual layers (so the solid metal layer and the second globular layer of claim 1), the range taught for the total thickness can also be subdivided into the individual layers, and the same overlap and optimization would occur.
Claim 14:  As to the metal as a conductor, this would be suggested by ‘188 which describes the silver layer as having excellent conductivity (0159, indicating silver as a conductor) and the second layer can be considered as a catalyst for electroless plating, since it would be understood that the second silver layer would meet the requirements of being an electroless plating catalyst metal since the Examiner takes Official Notice that silver is a known catalyst for electroless plating (as applicant has not traversed this position from the Office Action of November 5, 2020, it is understood to be agreed to).
Claim 15: As discussed for claim 1, since ‘188 would suggest that the silver layers can be provided by different compositions, other different chemical compositions of ink would be understood to be predictably and acceptably used from the possible combinations of ’188 to provide silver, such as using silver acetate and then silver butyrate in the different inks.
Claim 17: With layers deposited to build up silver as discussed for claim 1, this would mean that the first and second metals would be silver, and it would be understood that both of these metals would meet the requirements of being an electroless plating catalyst metal since the Examiner takes Official Notice that silver is a known catalyst for electroless plating (as applicant has not traversed this position from the Office Action of November 5, 2020, it is understood to be agreed to).

Claim 19: Since the ink application would be repeated using materials as described by ‘188, it would be understood that the inks using the same alkyl metal carboxylate or solvent  can be provided, even with an overall different chemical composition, for example.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘188 in view of EITHER Mortia OR Son as applied to claims 1-2, 4-15 and 17-19 above, and further in view of WO 2011/126706 (hereinafter ‘706).
Claim 16: As to the second precursor ink reduced in a pattern by reducing agent applied to the second precursor, ‘188 would indicate that the precursor inks can be applied in a pattern (to a part of the surface of the substrate) (note 0169).  Furthermore, as discussed for claim 1, ‘188 indicates that the inks can contain reducing agent, with an example of formic acid (0083).
‘706 further describes how a precursor ink can be provided with a silver carboxylate (silver formate or silver oxalate) with a stabilizing agent (of an amine, such as butyl amine, etc.) and an organic solvent (note 0019, 0023, 0028), where the ink can 
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘188 in view of EITHER Morita OR Son to further apply chemical reducing agent such as formic acid onto a pattern of the second precursor ink, and reducing the ink in a pattern of this chemical reducing agent as suggested by ‘706 with an expectation of lowering the heating temperature since ‘188 in view of EITHER Morita OR Son would indicate how the second precursor solution can be applied in a pattern and contain silver carboxylate/amine/solvent and also reducing agent such as formic acid followed by heating/chemical reduction, and ‘706 would indicate how with a similar ink, either with or without the chemical reducing agent of formic acid can be applied and further can have additional formic acid applied to the applied ink to help reduce (sinter) the ink at a lower temperature and thus act to reduce the ink in a pattern.  

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/057188 (hereinafter ‘188) in view of Son, II et al (US 2012/0168692).
Claim 25: ‘188 teaches a method for depositing a metal (silver) on a substrate (0144-0145), where the method includes applying a first precursor ink comprising the metal over at least a portion of the substrate (0144-0145, 0169, where the silver ink would contain silver metal in the form of a silver carboxylate, note abstract, page 1 of 
In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).
Alternatively, at the least, all the listed materials are indicated as usable in the ink, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize from the listed options to provide the best in for use in the particular substrate to be coated, giving an ink with the components claimed.
(B) Furthermore, as to the further use of a second precursor ink to form a second metal on the solid layer, ‘188 teaches that the silver layer 12 is formed using the silver ink composition (0169) and further that silver layer 12 can be formed of a plurality of layers that can be the same or different from each other (0171).   If the second layer was to be the same as the first solid layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to repeat the process with new (second) precursor ink composition so as to deposit a further second layer of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).   A new ink material as a “second” precursor ink” would be applied since the first ink material was applied to form the first solid layer, and this second precursor ink would comprise a second metal (as new metal material from the “second” precursor ink” would be applied since the first metal material was applied to form the first solid layer) over at least a portion of the deposited metal (since building up layer thickness) and reducing at least a portion of the second precursor ink on the portion of the deposited metal of the first solid layer (since repeating the process, the same application and reducing would occur).  It is not required for the second metal to be different in composition from the first metal.   Alternatively, because ‘188 indicates that the layers can be different, it would be understood that the different silver layers can be provided by different compositions with different chemical composition, since ‘188 indicates the silver layers can be provided by to be different from one another, other compositions of ink would be understood to be predictably and acceptably used from the possible combinations of ’188 to provide silver, such as using silver acetate and then silver butyrate, since again, ‘188 would suggest how silver layers can be applied using ink, giving a suggested method for forming the further second layer of silver as well, where again, the second metal can still be silver, and the second precursor ink with a second metal would be applied over at least a portion of the first solid layer and the ink reduced on the first solid layer to deposit the second metal on the first solid layer.

Furthermore, Son describes how silver carboxylate (silver acetate) solutions with organic solvent, when provided with reducing agent (hydrazine) is indicated as forming silver nanoparticles (6 nm in size) when heated at 100 degrees C (note 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘188 to provide that the reduction process for the second precursor ink is such as to provide depositing globular form (nanoparticles) of silver when providing the heating to decompose and chemical reaction reduction as suggested by Son with an expectation of providing a predictably 
Claim 26: ‘188 in view of Son provides the features of claim 1 as discussed in above.  ‘188 further teaches that the metal (silver) can be deposited in a thickness of 0.01 to 5 microns (10 to 5000 nm) (0170) a thickness overlapping the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘188 in view of Son to optimize the thickness from the range taught, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Since ‘188 indicates .

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2016/0185990) in view of WO 2017/057188 (hereinafter ‘188) and EITHER Morita et al (US 2011/0012262) OR Son, II et al (US 2012/0168692).
Claim 1: Cho teaches a method for depositing a metal (such as silver) on a substrate (0056-0059, 0078, 0079), where the method includes applying a first precursor ink comprising the metal over at least a portion of the substrate (0078-0079, 0078, 0079, where the silver ink would contain silver metal in the form of a silver carboxylate, for example, note 0011, 0014-0017, 0078, 0079), and reducing the first precursor ink on the substrate to deposit the metal on the substrate (0058-0059, 0078, 0079), where the first precursor ink comprises, for example, silver carboxylate such as  alkyl silver (metal) carboxylate (such as silver acetate or silver neodecanoate) (0011, 0014-0017, 0078, 0079), an amine may be present (such as n-butylamine, etc.) (0049-0051), and a solvent can be present as a hydrophobic solvent (such as a hydrocarbon such as toluene, or an ester such as ethyl acetate  – the Examiner takes Official Notice that toluene and ethyl acetate are hydrophobic solvents, as applicant has not traversed this from the Office Action of November 5, 2020, it is understood to be agreed to.) (note 0052, 0079).  The reducing can be by heat (thermal) reaction (note 0058, 0078, 0079).  Furthermore, it is understood that the reduced, deposited silver metal would form a 
(A)  As to the first precursor ink composition, furthermore, all the listed materials are indicated as usable in the ink and therefore a composition of such an ink would be taught. Note In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).
Alternatively, at the least, all the listed materials are indicated as usable in the ink, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize from the listed options to provide the best in for use in the particular substrate to be coated, giving an ink with the components claimed.
(B) As to providing a second precursor ink that is applied over the solid layer, and reducing the second ink by chemical reaction to deposit a second  metal on the solid layer, Cho describes how the ink can be reduced by a thermal reaction (0058, 0078, 0079) or chemical reaction (reducing agent treatment) (0058).  ‘188  teaches a method for depositing a metal (silver) on a substrate (0144-0145), where the method includes 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Furthermore, because ‘188 indicates that the layers can be different, it would be understood that the different silver layers can be provided by different compositions with different chemical composition, since ‘188 indicates the silver layers can be provided by to be different from one another, other compositions of ink would be understood to be predictably and acceptably used from the possible combinations of ’188 to provide silver, such as using silver acetate and then silver butyrate, or using for the second layer, an ink that deposits using chemical reaction reduction or chemical and heat reduction, would be predictably and acceptably provided, since again, ‘188 would suggest how silver layers can be applied using ink, giving a suggested method for 
 (C) As to depositing the  metal in globular form,
(C)(1) Using Morita: Morita also describes a silver forming composition, where the composition can contain silver carboxylate and organic solvent and also a “reducing agent” (0025), where the reducing agent can be amine including those described by ‘188 including butyl amine, and hexyl amine (0045, 0047,  and note ‘188 at 0054).  Morita teaches that the composition (bonding layer) can be heated at 200 to 400 degrees C, for example, with reducing reaction changing the silver carboxylate to silver oxide, and then further reduction to silver (0026-0027, 0030), where it is further described that the reducing includes forming silver particles of average particles size of 100 nm or less, which fuse and bond to each other (0035, 0040), where the temperature can be 200 degrees C or less in the presence of the reducing agent (0037).  The composition can be considered as an ink applied by an ink jet method, for example (0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of ‘188 to provide the 
(C)(2) Using Son: Cho further describes that as well as thermal treatment, further treatment with a reducing agent can be used to reduce the silver precursor (0058-0059).  Son describes how a silver carboxylate (silver acetate) solution with organic solvent when provided with reducing agent (hydrazine) is indicated as forming silver nanoparticles (6 nm in size) at 100 degrees C (note 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of ‘188 to provide 
Claim 2: in Cho the hydrophobic solvent can include a hydrocarbon or ester as discussed for claim 1 above.
Claim 3: in Cho the ink can be reduced by a thermal reaction (0058, 0078, 0079) or chemical reaction (reducing agent treatment) (0058), thus indicating the first precursor ink can be reduced by only heat, and not by chemical reaction.
Claim 4: in Cho the alkyl metal carboxylate comprises the metal (silver, for example) (0016-0017, 0078, 0079).
Claim 5: in Cho the alkyl metal carboxylate can comprise a C1-7 alkyl such as silver acetate (0017).
Claims 6, 7: in Cho the metal/metal of the alkyl metal carboxylate can be silver (0016-0017, 0078, 0079).
Claim 8: in Cho the amine can be a primary amine (0051).

Claim 10: in Cho the primary amine can be cyclic (0051).
Claim 11: in Cho the ester such as ethyl acetate can be understood to meet the formula claimed where R1 is CH3 (C1-6 alkyl) and R2 is an unsubstituted C1-6 alkyl (0052).
Claim 12: in Cho the ink can also contain reducing agents, such as sodium hypophosphite, dimethylamine borane, formaldehyde (aldehyde), citric acid, for example (0052) and this is understood to have a reducing agent action on the ink (since same material indicated by applicant as having such a reducing agent effect on metal carboxylates) that would be usable for the second precursor ink as discussed above.
Claim 13: As to the thickness of the coating, ‘188 further teaches that the metal (silver) can be deposited in a thickness of 0.01 to 5 microns (10 to 5000 nm) (0170) a thickness overlapping the claimed range. ‘188 also notes that thickness can be adjusted based on the amount of silver carboxylate in the ink composition (0146)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of ‘188 and EITHER Morita OR Son to deposit thicknesses of the metal layer of 10-5000 nm as suggested by ‘188 with an expectation of providing a predictably acceptable coating, since Cho describes depositing silver from a silver ink with silver carboxylate materials by reduction, and ‘188 describes using a similar ink with silver carboxylate to deposit silver by reduction, and indicates providing a thickness of such silver deposits of 10-5000 nm, overlapping the claimed range.  It further would have been obvious to optimize the thickness from prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Since ‘188 indicates that the layer can be split into the plurality of individual layers (so the solid metal layer and the second globular layer of claim 1), the range taught for the total thickness can also be subdivided into the individual layers, and the same overlap and optimization would occur.
Claim 14: As to the metal as a conductor, the silver described by Cho is indicated as forming a conductor (conductive) thin film (0056).  Furthermore, the further second silver layer would be understood to this silver metal would meet the requirements of being an electroless plating catalyst metal since the Examiner takes Official Notice that silver is a known catalyst for electroless plating (as applicant has not traversed this position from the Office Action of November 5, 2020, it is understood to be agreed to).  Note that Cho also indicates further electroless plating can occur (0059).  Note that the first and second metals can both be silver as claimed.
Claim 15: Since ‘188 indicates the silver layers can be provided by different compositions and Cho also indicates other ink compositions can be used (since a variety of possible materials for the ink provided), other different chemical compositions of ink would be understood to be predictably and acceptably used from the possible combinations of Cho or ’188 to provide silver, such as using silver acetate and then silver neodecanoate.
Claim 16: as to further reducing the second precursor solution in a pattern by a chemical reducing agent applied to the second precursor, Cho indicates that the inks can be provided to form a patterned film deposited on the substrate (note 0056-0057), and 
Claim 17: With layers deposited to build up silver as discussed for claim 14, this would mean that the first and second metals would be silver, and it would be understood that both of these metals would meet the requirements of being an electroless plating catalyst metal since the Examiner takes Official Notice that silver is a known catalyst for electroless plating (as applicant has not traversed this position from the Office Action of November 5, 2020, it is understood to be agreed to).  Note that Cho also indicates further electroless plating can occur (0059).
Claim 18: It would be understood that the second precursor ink can contain a second alkyl metal carboxylate, a second amine and a second hydrophobic solvent, as discussed for claim 1 above (note the these material can be the same or different than those used in the first precursor ink).
Claim 19: It would be understood that the inks using the same alkyl metal caraboxylate or solvent can be provided, even with an overall different chemical composition, for example, from the variety of possible materials given in ‘188 or Cho, for example.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2016/0185990) in view of WO 2017/057188 (hereinafter ‘188) and Son, II et al (US 2012/0168692).
Claim 1: Cho teaches a method for depositing a metal (such as silver) on a substrate (0056-0059, 0078, 0079), where the method includes applying a first precursor ink comprising the metal over at least a portion of the substrate (0078-0079, 0078, 0079, where the silver ink would contain silver metal in the form of a silver carboxylate, for example, note 0011, 0014-0017, 0078, 0079), and reducing the first precursor ink on the substrate to deposit the metal on the substrate (0058-0059, 0078, 0079), where the first precursor ink comprises, for example, silver carboxylate such as  alkyl silver (metal) carboxylate (such as silver carboxylate (a C1-7 alkyl metal carboxylate)) (0011, 0014-0017, 0078, 0079), an amine may be present (such as n-butylamine, etc.,  a C3-6 amine, which would not be substituted, and since all forms of saturation described would be understood to meet those requirements) (0049-0051), and a solvent can be present as a hydrophobic solvent (such as a hydrocarbon such as toluene, or an ester such as ethyl acetate  – the Examiner takes Official Notice that toluene and ethyl acetate are hydrophobic solvents, as applicant has not traversed this from the Office Action of November 5, 2020, it is understood to be agreed to.) (note 0052, 0079).  The reducing can be by heat (thermal) reaction (note 0058, 0078, 0079).  Furthermore, it is understood that the reduced, deposited silver metal would form a solid layer of silver, because of the extended heating and formation of silver metal (note 0078, 0079, where the silver would not melt at the temperatures described).
(A)  As to the first precursor ink composition, furthermore, all the listed materials are indicated as usable in the ink and therefore a composition of such an ink would be In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).
Alternatively, at the least, all the listed materials are indicated as usable in the ink, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize from the listed options to provide the best in for use in the particular substrate to be coated, giving an ink with the components claimed.
(B) As to providing a second precursor ink that is applied over the solid layer, and reducing the second ink by chemical reaction to deposit a second  metal on the solid layer, Cho describes how the ink can be reduced by a thermal reaction (0058, 0078, 0079) or chemical reaction (reducing agent treatment) (0058).  ‘188  teaches a method for depositing a metal (silver) on a substrate (0144-0145), where the method includes applying a first precursor ink comprising the metal over at least a portion of the substrate (0144-0145, 0169, where the silver ink would contain silver metal ink the form of a silver carboxylate, note abstract, page 1 of description translation), and reducing at least a portion of the first precursor ink on the substrate to deposit the metal on the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Cho to build up layers of the metal as suggested by ‘188 to provide a predictably acceptable coating of desired thickness, since Cho indicates providing metal layers of silver for example by applying a silver ink In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Furthermore, because ‘188 indicates that the layers can be different, it would be understood that the different silver layers can be provided by different compositions with different chemical composition, since ‘188 indicates the silver layers can be provided by to be different from one another, other compositions of ink would be understood to be predictably and acceptably used from the possible combinations of ’188 to provide silver, such as using silver acetate and then silver butyrate, or using for the second layer, an ink that deposits using chemical reaction reduction or chemical and heat reduction, would be predictably and acceptably provided, since again, ‘188 would suggest how silver layers can be applied using ink, giving a suggested method for forming the further second layer of silver as well, where again, the second metal can still be silver, where Cho would indicate that chemical reduction reaction can be used (0058) and ‘188 would also suggest that chemical and heat reduction reaction can be used (note 0144, 0148, 0047, 0078, where a reducing agent such as hydrazine can be present and 
 (C) As to depositing the  metal in globular form, Cho further describes that as well as thermal treatment, further treatment with a reducing agent can be used to reduce the silver precursor (0058-0059).  Son describes how a silver carboxylate (silver acetate) solution with organic solvent when provided with reducing agent (hydrazine) is indicated as forming silver nanoparticles (6 nm in size) at 100 degrees C (note 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of ‘188 to provide that the reducing process for the second precursor ink is such as to provide globular form (nanoparticles) of silver deposited when providing the reducing agent to reduce using chemical reaction as suggested by Son with an expectation of providing a predictably acceptable silver form, as Cho teaches to provide a silver carboxylate/amine/solvent ink to be reduced with reducing agent treatment, ‘188 notes how heat and chemical reduction can be provided, and Son teaches that when providing silver carboxylate in silver acetate form in an organic solvent, this would be conventionally reduced by reducing agent to form silver nanoparticles, giving a predictably acceptable and controllable structure with deposit of nanoparticles from the reducing agent treatment of Cho.  The nanoparticles can be considered globular as formed nanoparticles of a controlled size, which would at least predictably and acceptably include spherical as a single size measurement is described.  This reduction 

Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered. 
(A) Note the adjustment to the rejections due to the amendments to the claims, with the new references to WO 2011/126706.
(B) As to the 35 USC 103 rejections, it is argued that new claim 1 differs from Morita as this teaches both heat and reducing agent, where claim 1 requires reduction by heat rather than a combined process.  The Examiner notes this argument, however, as to the claims rejected using ‘188 as the primary reference, claim 1 requires heat reduction, but does not prevent there from also being chemical reduction using a reducing agent.  Note that only claim 3 says that the first precursor ink is not reduced by chemical reaction, and since this is a dependent claim requirement, the parent claim 1 does not require this.    Furthermore, for the claims rejected with Cho as the primary reference, Cho actually indicates that the reduction can be simply using heat.
Applicant further argues that they now have the first layer deposited as a solid layer and then applying the separate globules.  The Examiner notes this argument, however, it is discussed in the rejections above, why the solid layer would be applied and then the layer with globules (note claim 1, a layer with simply globular form, while claim 25 has separate globular deposits).  Note as discussed in the rejection that “solid” layer can have a broad reading of simply a not liquid/gas material.

Therefore, the rejections above are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718